DETAILED ACTION

Claim Status
Claims 1-8, 10, 12-18, 20-22 is/are pending.
Claims 1-8, 10, 12-18, 20-22 is/are rejected.
Claims 9, 11, 19 is/are been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 12-18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	MATTHIEU ET AL (US 2017/0088745),
	in view of SINGER ET AL (US 2011/0224157).
	MATTHIEU ET AL discloses a coating composition desirably free of BPA, bisphenol F, and aromatic glycidyl ether compounds (BADGE, BFDGE, etc.), wherein the coating composition comprise: 
(i) 10-90 wt% of a polyester copolymer resin, wherein the resin is partially derived from a polyacid component containing one or more dicarboxylic acids (e.g., terephthalic acid, etc.); a polyol component comprising one or more diols (e.g., propylene glycol, 1,3-propanediol, ethylene glycol, etc.); and optionally higher functional polyacids and/or polyols (e.g., triacids, tetraacids, triols, tetraols, dipentaerythritol, etc.); and wherein the polyester copolymer resin has a number average molecular weight of 1,000-20,000 and a Tg of 0-100ºC.; 

(ii) 0.01-40 wt% of one or more crosslinking agents (e.g., phenolic resins, aminoplast resins, etc.); and 

(iii) optionally 10-80 wt% of a thermoplastic dispersion (e.g., polyvinyl chloride (PVC), etc.).  

The coating compositions do not require the use of acrylic monomers, acrylic oligomers, acrylic or polymers (e.g., acrylic-based binders; acrylic-based crosslinkers; acrylic-based catalysts; etc.) and do not require the use of isocyanate compounds.  One or more layers of the coating compositions are applied to at least one surface of metal substrates (which includes metal substrate pre-coated with a primer coating) which are used for interior and/or exterior containers (e.g., for food or beverages) or components thereof (e.g., can ends, closures, etc.) and form cured coatings capable of withstanding retorting and chemically aggressive container contents, wherein the coatings do not contain mobile bisphenol and aromatic glycidyl ether compounds which might migrate out of said coatings.  (entire document, e.g., paragraph 0005, 0008-0013, 0033, 0035, 0079-0080, 0083, 0087, 0089, 0090-0093, 00094-0095, 0100-0101, 0103-0110, etc.)  However, the reference does not specifically discuss primer or undercoat compositions which do not contain non-trivial amounts of polyvinyl chloride.
 	SINGER ET AL ‘157 discloses that it is well known in the art to utilize polyester-based coating compositions comprising:
(i) up to 100 wt% of a polyester resin which is partially derived from a polyacid component containing one or more dicarboxylic acids (e.g., terephthalic acid, etc.); a polyol component comprising one or more diols (e.g., 1,2-propanediol, 1,3-propanediol, ethylene glycol, etc.); and optionally higher functional polyacids and/or polyols (e.g., triacids, tetraacids, triols, tetraols, dipentaerythritol, etc.);

(ii) a crosslinking agent (e.g., aminoplasts, phenolic resins, etc. or mixtures thereof) and which is not required to be isocyanates;

as primers and/or basecoats for metal substrates in combination with one or more other coatings (e.g., as a packaging “size” coating used in the manufacture of the interior and/or exterior of metal containers (e.g., for food or beverages) or components thereof (e.g., can ends, can lids, container closures, etc.)). The polyester-based coatings do not require acrylic resins or monomers, and can be formulated to be substantially epoxy-free (e.g., substantially free of epoxy or derivatives thereof, oxirane rings or derivatives thereof, BPA, BADGE, BPF, BFDGE, etc.) and/or optionally free of PVC.  (paragraph 0001, 0007-0009, 0032-0033, 0035, 0051, 0053-0059, 0062, 0065-0067, etc.)
 	Regarding claims 1-8, 10, 12-18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a known epoxy-free, PVC-free polyester-based coating composition as disclosed in SINGER ET AL ‘157 as a primer or size coat (corresponding to the recited “undercoat composition”) to a metal substrate prior to the application of acrylic-free, PVC-containing crosslinkable polyester-based coating compositions in accordance with MATTHIEU ET AL (corresponding to the recited “overcoat composition”), in order to form a BPA-free, BADGE-free, BPF-free, BFDGE-free and acrylic-free multi-layer coating system useful for producing components for metal cans or containers for food and/or beverages in order to improve adhesion between the PVC-containing coatings of MATTHIEU ET AL and the metal substrate, while also avoiding problems associated with the migration of BADGE and other undesirable compounds into container contents.
 	Further regarding claim 1, it is well known in the art that “size” coatings are a well-known type of undercoat used in multi-layer coating systems for metal substrates in combination with other coatings, wherein the undercoat (e.g., primer or size coating) is positioned between the metal substrate and an overcoat or topcoat.  
	Further regarding claims 1, 7, 10, one of ordinary skill in the art would have omitted n potentially problematic compounds (e.g., BPA, BPF, BADGE, BFDGE) from the coating compositions of MATTHIEU ET AL in order to avoid potential health issues and/or also would have omitted non-essential components (e.g., acrylics, isocyanates, etc.) in order to reduce material costs and/or to simplify manufacturing.
 	Further regarding claim 1, the coating compositions of MATTHIEU ET AL do not require the use of acrylic monomers, acrylic oligomers, acrylic or polymers (e.g., acrylic-based binders; acrylic-based crosslinkers; acrylic-based catalysts; etc.) and therefore disclose or at least suggest acrylic-free coating compositions.
	Regarding claims 4-5, the term “propylene glycol” is a common, art-recognized synonym for “1,2-propanediol”.
	Regarding claim 7, one of ordinary skill in the art would have incorporated effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to modify or increase the molecular weight of the polyester copolymer resin.
	Regarding claim 21, one of ordinary skill in the art would have selected the viscosity of epoxy-free, PVC-free polyester-based primer coating composition as disclosed in SINGER ET AL ‘157 (corresponding to the recited “undercoat composition”) depending on the specific coating technique and apparatus used to apply said PVC-free polyester-based primer coating composition.
	Regarding claim 22, one of ordinary skill in the art would have selected the viscosity of acrylic-free, PVC-containing crosslinkable polyester-based coating compositions in accordance with MATTHIEU ET AL depending on the specific coating technique and coating apparatus used to apply said PVC-containing polyester-based coating composition (e.g., the optimal viscosity for the coating method and apparatus (e.g., roll coating, knife coating, dipping, etc.) used to apply the MATTHIEU ET AL coatings being higher than the optimal viscosity for the coating method and apparatus used to apply the primer coating (e.g., spraying, etc.)).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
	MATTHIEU ET AL (US 2017/0088745), in view of SINGER ET AL (US 2011/0224157),
 	 	as applied to claim 1 above, 
 	and further in view of BLOUNT, JR ET AL (US 5,378,757) or TAKAHIRA ET AL (US 2011/0135924).
 	BLOUNT, JR ET AL discloses that it is well known in the art to use branching agents (e.g., polycarboxylic acids, polyols, etc.) in polyester-type resins in order to increase the molecular weight of the polyester-type resins. (line 46, col. 6 to line 2, col. 7; etc.)
 	TAKAHIRA ET AL discloses that it is well known in the art to use tri-functional or higher functional carboxylic acids and/or polyols in polyester resins derived from dicarboxylic acids and diols in order to increase the molecular weight of the polyester. (paragraph 0044, etc.)
 	Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate effective amounts of tri- or higher functional polyacids and/or polyols in the polyester copolymer resins of MATTHIEU ET AL in order to increase the molecular weight of the polyester copolymer resin as suggested by BLOUNT, JR ET AL (or TAKAHIRA ET AL) and thereby tailor the performance properties (e.g., strength, chemical resistance, hardness, flexibility, impact resistance, etc.) of the coating system of MATTHIEU ET AL for specific end-uses.

Response to Arguments
Applicant’s arguments filed 08/05/2022 have been fully considered but they are not persuasive.
 	(A) Applicant argues that MATTHIEU ET AL teaches away from acrylic-free coating compositions because “Matthieu’s coating compositions includes several components comprising acrylics,…”.  Applicant further argues that the working Examples in Matthieu use coating compositions containing acrylics.  However, the teachings of a reference are not limited to the working examples.  Furthermore, the teachings of a reference encompass alternative embodiments as prior art.

MPEP 2123    Rejection Over Prior Art’s Broad Disclosure Instead of Preferred Embodiments [R-08.2012]

I.    PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN 

"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 

A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

See also MPEP § 2131.05 and § 2145, subsection X.D., which discuss prior art that teaches away from the claimed invention in the context of anticipation and obviousness, respectively.

II.    NONPREFERRED AND ALTERNATIVE EMBODIMENTS CONSTITUTE PRIOR ART 

Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." Id. at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

 	In the present instance, MATTHIEU ET AL clearly indicates that acrylic-modified polyesters are not required or essential to the disclosed coating compositions.

In embodiments in which the polyester polymer includes unsaturation in the polymer backbone or in a pendant group, water dispersibility may be provided by grafting an acid-functional ethylenically unsaturated monomer or an acrylic polymer onto the polyester to form a partly-grafted polyester-acrylic copolymer.  (emphasis added) (MATTHIEU ET AL, paragraph 0089) 

Since the polyester polymers in the coating compositions are MATTHIEU ET AL are not required to contain ethylenic unsaturation and since the above passage indicates that the acrylic grafting is an optional feature (i.e., “may be provided”), it follows that the presence of acrylic groups in the polyester polymer is not an essential feature of the polyester polymer component of MATTHIEU ET AL.  Additionally, MATTHIEU ET AL discloses a means of providing the polyester polymer component with water-dispersibility without the use of any acrylic grafted units.  Therefore, contrary to Applicant’s assertions, the mere disclosure of acrylic-containing polyester polymers does not constitute a clear teaching away from acrylic-free polyester polymers. 
 	Similarly, MATTHIEU ET AL clearly indicates that the disclosed crosslinking agents are not limited solely to acrylic resins, but include other known acrylic-free crosslinking agents (e.g., phenolic crosslinkers, amino crosslinkers, oxirane-functional polyesters, etc.), and therefore, contrary to applicant’s assertions, the mere disclosure of acrylic-based crosslinkers does not teach away from the use of other acrylic-free crosslinking agents in the coating compositions of MATTHIEU ET AL.
 	Furthermore, MATTHIEU ET AL explicitly states that catalysts are optional (i.e., “An optional catalyst may be employed….” (MATTHIEU ET AL, paragraph 0094) and therefore the presence of acrylic-based catalysts are not required in the coating compositions of MATTHIEU ET AL.
 	In view of the above, MATTHIEU ET AL as a whole discloses or at least suggests coating compositions which do not contain any acrylic monomers, oligomers, or polymers.

MPEP 2144.01    Implicit Disclosure [R-10.2019]

"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (A process for catalytically producing carbon disulfide by reacting sulfur vapor and methane in the presence of charcoal at a temperature of "about 750-830°C" was found to be met by a reference which expressly taught the same process at 700°C because the reference recognized the possibility of using temperatures greater than 750°C. The reference disclosed that catalytic processes for converting methane with sulfur vapors into carbon disulfide at temperatures greater than 750°C (albeit without charcoal) was known, and that 700°C was "much lower than had previously proved feasible."); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976) (Reference disclosure of a compound where the R-S-R' portion has "at least one methylene group attached to the sulfur atom" implies that the other R group attached to the sulfur atom can be other than methylene and therefore suggests asymmetric dialkyl moieties.).

Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the absence of acrylic monomers, oligomers, or polymers.
 	(B) Applicant argues that SINGER ET AL ‘157 teaches away from acrylic-free coating compositions because the working Examples in the reference contain “some quantity of acrylic microgel resin”.  However, the teachings of a reference is not limited to the working Examples, but encompass the reference as a whole.  See MPEP 2123.
 	In the working Examples of SINGER ET AL ‘157, the acrylic resin is utilized as a flow additive.  However, the reference clearly indicates that the use of additives such as flow control agents are optional -- i.e., “If desired, the coating compositions can comprise other optional materials well known in the art of formulating coatings…” (paragraph 0038 of SINGER ET AL ‘157).  Therefore, the use of acrylic-based flow additives is not required in the coating compositions of SINGER ET AL ‘157 and the reference as a whole discloses or at least suggests coating compositions which do not contain any acrylic monomers, oligomers, or polymers. See MPEP 2144.01.  
 	Applicant has not provided evidence of unexpected results and/or criticality commensurate in scope with the present claims from the absence of acrylic monomers, oligomers, or polymers.
 	(C) Applicant argues that the absence of acrylic monomers, oligomers, or polymers from the recited coating compositions provide various benefits (e.g., reduced migration, etc.).  However, while the showings in the specification provide some evidence of beneficial results from the absence of acrylic monomers, oligomers, or polymers, the showing is not commensurate in scope with the present claims --  for example, but not limited to:
• the type and amount of polyester (co)polymer in the undercoat;
• the type and amount of crosslinking agent in the undercoat;
• the type(s) and amount(s) of other components in the undercoat;
• the type and amount of PVC (co)polymer in the overcoat;
• the type and amount of polyester in the overcoat;
• the type and amount of crosslinking agent in the overcoat; etc.

While Applicant is not required to provide evidence of unexpected results and/or criticality for every possible embodiment encompassed by the present claims, any showings of criticality and/or unexpected results provided by the specification or Applicant should be reasonably representative of the full scope of the claimed invention and/or provide sufficient evidence that can be reasonably extended by one of ordinary skill in the art over the scope of the present claims.

MPEP 716.02(d)    Unexpected Results Commensurate in Scope With Claimed Invention [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

I.    NONOBVIOUSNESS OF A GENUS OR CLAIMED RANGE MAY BE SUPPORTED BY DATA SHOWING UNEXPECTED RESULTS OF A SPECIES OR NARROWER RANGE UNDER CERTAIN CIRCUMSTANCES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof. In re Kollman, 595 F.2d 48, 201 USPQ 193 (CCPA 1979) (Claims directed to mixtures of an herbicide known as "FENAC" with a diphenyl ether herbicide in certain relative proportions were rejected as prima facie obvious. Applicant presented evidence alleging unexpected results testing three species of diphenyl ether herbicides over limited relative proportion ranges. The court held that the limited number of species exemplified did not provide an adequate basis for concluding that similar results would be obtained for the other diphenyl ether herbicides within the scope of the generic claims. Claims 6-8 recited a FENAC:diphenyl ether ratio of 1:1 to 4:1 for the three specific ethers tested. For two of the claimed ethers, unexpected results were demonstrated over a ratio of 16:1 to 2:1, and the effectiveness increased as the ratio approached the untested region of the claimed range. The court held these tests were commensurate in scope with the claims and supported the nonobviousness thereof. However, for a third ether, data was only provided over the range of 1:1 to 2:1 where the effectiveness decreased to the "expected level" as it approached the untested region. This evidence was not sufficient to overcome the obviousness rejection.); In re Lindner, 457 F.2d 506, 509, 173 USPQ 356, 359 (CCPA 1972) (Evidence of nonobviousness consisted of comparing a single composition within the broad scope of the claims with the prior art. The court did not find the evidence sufficient to rebut the prima facie case of obviousness because there was "no adequate basis for reasonably concluding that the great number and variety of compositions included in the claims would behave in the same manner as the tested composition.").
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

II.    DEMONSTRATING CRITICALITY OF A CLAIMED RANGE 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

In the present instance, the specification contains only a single working Example with a highly specific composition for both the undercoat and overcoat.  Applicant has not provided persuasive evidence that the relied upon benefits (e.g., reduced migration, etc.) would be present for coating compositions which fall within the scope of the present claims, but different significantly from the composition used in Applicant’s single working Example.  
 	Additionally, Applicant has not provided persuasive evidence that the relied upon benefits (e.g., reduced migration, etc.) are solely attributable to the absence of acrylic monomers, oligomers, or polymers, and not to the specific type(s) and/or amount(s) of polymers, crosslinking agents, and other components present in the undercoat and the overcoat compositions, particularly when it is reasonable to believe that the types and amounts of polyesters (and PVC, in the case of the overcoat), crosslinking agents, and/or additives used in an undercoat and overcoat coating system materially affect the chemical resistance and/or amount of migration of said coatings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 10, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787